—Judgment, Supreme Court, New York County (Carol Huff, J., and a jury), entered August 12, 1999, in a medical malpractice action, awarding plaintiff damages in the principal amount of $175,000, unanimously modified, on the facts, to remand the matter for a new trial only on the issue of damages for future pain and suffering, and otherwise affirmed, without costs, unless, within 30 days of the date of this order, defendant stipulates to increase the award for future pain and suffering to $175,000 and to entry of an amended judgment in accordance therewith.
Plaintiff was born without a right ear and underwent surgery when he was 10 years old to have an ear surgically reconstructed. The jury found that the reconstruction failed because of defendant’s malpractice, and awarded plaintiff $75,000 for past pain and suffering and $100,000 for future pain and suffering over 10 years. Upon review of this record, we find the jury’s award for future pain and suffering deviates materially from what is reasonable compensation under the circumstances and increase it to the extent indicated. Concur — Nardelli, J. P., Tom, Wallach, Andrias and Saxe, JJ.